Citation Nr: 0937291	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling, on a schedular basis, for residuals of a 
fracture of distal tibia and fibula with degenerative 
arthritis of the right ankle and anterior tarsal syndrome.

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling, on an extraschedular basis, for residuals 
of a fracture of distal tibia and fibula with degenerative 
arthritis of the right ankle and anterior tarsal syndrome .

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Waco, Texas RO.

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in December 2008 
when it was remanded for further development.

The issues of entitlement to an initial evaluation in excess 
of 20 percent disabling, on an extraschedular basis, for 
evaluation of residuals of a fracture of distal tibia and 
fibula with degenerative arthritis of the right ankle and 
anterior tarsal syndrome and entitlement to a TDIU due to 
service-connected disabilities on an extraschedular basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the right ankle or 
nonunion of the right ankle with loose motion, requiring a 
brace.

2.  The competent evidence demonstrates no more than mild 
neurologic manifestations of the service-connected residuals 
of a fracture of distal tibia and fibula with degenerative 
arthritis of the right ankle and anterior tarsal syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
on a schedular basis for a right ankle disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262, 5270, 5271 (2008).

2.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected residuals of a fracture of distal tibia 
and fibula with degenerative arthritis of the right ankle and 
anterior tarsal syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Drs. B.R., H.G.S, A.C., G.S., E.K., 
and B.M., and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in June 2003 and February 2009.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When, as in this case, an appeal arises from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was granted entitlement to service connection for 
fracture of distal tibia and fibula with degenerative 
arthritis of the right ankle and anterior tarsal syndrome in 
a rating decision dated in July 2003 and was assigned a 
rating of 20 percent disabling.  The Veteran filed a timely 
appeal regarding the evaluation assigned his right ankle 
disability.

The Veteran's right ankle disorder is rated under Diagnostic 
Code 5271, limitation of motion of the ankle.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5271, a 10 percent evaluation 
is assigned when there is moderate limitation of ankle 
motion.  A maximum 20 percent rating is awarded for marked 
limitation of ankle motion.  Normal range of motion for the 
ankle is dorsiflexion to 20 degrees and plantar flexion to 45 
degrees, as set forth at 38 C.F.R. § 4.71, Plate II.

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Impairment of the posterior tibial nerve is evaluated 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8525.  For 
complete paralysis of this nerve, with paralysis of all of 
the muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; where the toes cannot be 
flexed, adduction is weakened and plantar flexion is 
impaired, a 30 percent rating is warranted.  Severe 
incomplete paralysis warrants a 20 percent rating.  Moderate 
or mild incomplete paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8525.

In a private treatment note, dated in June 2002, the Veteran 
was noted to have undergone an open reduction and internal 
fixation of the tibia and fibula for a comminuted fracture in 
1963.  The associated pins and screws were eventually 
removed.  The Veteran reported that he had unremitting 
burning pain that restricted his ability to stand or walk and 
concentrate on his profession as an obstetrician and 
gynecologist.  The Veteran reported that he tried multiple 
modalities of treatment including nonsteroidal anti-
inflammatories.  Upon physical examination the Veteran was 
noted to have a significant varus deformity of his right heel 
that caused a bowing of the midfoot area.  There was a 
significant limp associated with this condition.  The Veteran 
had a range of motion of 5 degrees of dorsiflexion and 20 
degrees of plantar flexion.  There was marked crepitance 
noted in the tibiotalar joint and pain in the tibiotalar 
joint globally.  There was +2 effusion present.  He had 
significant pain and tenderness in the tarsal tunnel area 
with a positive compression test, positive Tinel's sign, and 
decreased sensation over the posterior tibial nerve 
distribution.  The physician indicated that the pain was 
severe and was related to the Veteran's degenerative changes 
in the tibiotalar as well as subtalar joints.

In June 2002 the Veteran underwent a private X-ray 
examination of the right ankle.  The X-ray revealed evidence 
of a prior extensive fracture involving distal tibial 
metadiaphysis and fibula, with much remodeling.  The X-ray 
also revealed surgical screw tracks and grade IV tibiotalar 
chondromalacia with a somewhat flattened appearance of the 
talar dome.  There were extensive inflammatory changes and 
enumerable subchondral cystic geodes of the distal tibia.  
The posterior talar process was noted to be slightly 
prominent.  There was non-specific thickening of the lateral 
gutter.  Scant joint effusion was noted.

In June 2002 the Veteran underwent a private neurology 
examination.  Upon examination the Veteran was noted to have 
dorsalis pedis pulses of 2+ bilaterally.  Plantar flexion, 
dorsiflexion, inversion, and eversion of the ankle were 
normal.  The physician noted trace weak dorsiflexion of the 
toes of the right foot of 5-/5.  The Veteran was noted to 
have grossly normal coordination.  Pinprick perception was 
reduced in the foot; however, normal temperature, vibratory, 
and propriception sensations were noted.  Plantar responses 
were flexor bilaterally and Achilles reflexes were 1+ on the 
right.  After examination the Veteran was diagnosed with 
anterior tarsal tunnel syndrome.

In a June 2002 private treatment note, the Veteran was 
reported to have a varus heel with deformity medial greater 
than lateral.  The Veteran's right leg was noted to differ 
from the left leg by 3/4 of an inch.  Crepitance, global pain 
in the tibia-talar joint, and decreased range of motion were 
noted.  X-rays were noted to reveal degenerative joint 
disease of the tibia/talar joint and questionable 
degenerative joint disease of the subtalar joint.

In a September 2002 private treatment note, the Veteran was 
noted to have right ankle pain with decreased range of 
motion.  A magnetic resonance imaging (MRI) scan was noted to 
reveal severe degenerative joint disease of the tibia/talar 
joint.  The Veteran was recommended tibia/talar arthrodesis 
with scope of the subtalar joint.

In June 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran complained 
that he had ankle pain and that his right leg was an inch 
shorter than his left leg.  The Veteran was noted to wear a 
one inch lift in his right shoe.  X-rays of the right ankle 
were reported to reveal advanced degenerative joint disease.  
Upon physical examination the Veteran was noted to have a 
medial scar measuring seven and one half centimeters.  The 
range of motion of the right ankle was 20 degrees of 
dorsiflexion, 20 degrees of plantar flexion, 10 degrees of 
inversion, and 10 degrees of eversion.  There as tenderness 
about the medial and lateral malleoli and 1+ edema of the 
ankle.  The examiner diagnosed the Veteran with history of 
fracture of the right distal tibia and fibula with operative 
repair in 1963 with the development of degenerative arthritis 
of the right ankle and electromyographic evidence of anterior 
tarsal syndrome on the right with diminished sensation to 
pinprick of the medial right leg and dorsum of the right foot 
of moderate disability with progression with shortening of 
the right leg as measured to be an inch.

In February 2009 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he was unable to work 
due to his ankle pain and, therefore, had to give up his OB 
GYN practice in August 2008.  It was noted that the Veteran's 
activities of daily living were not affected by the Veteran's 
ankle condition.  Upon physical examination the Veteran was 
noted to have a limping gait without an assistive device or 
brace.  He had a half inch heel lift for leg length 
discrepancy.  His right ankle axis was 20 degrees which was 
noted to be 10 degrees past normal.  The range of motion of 
the right ankle was 5 degrees of dorsiflexion and 10 degrees 
of plantar flexion with pain and crepitus throughout.  He had 
tenderness in the anterior aspect of the ankle joints and 
subtalar tenderness.  There were not additional limitations 
following repetitive use other than increased pain and 
crepitus.  There were no flare-ups, incoordination, fatigue, 
weakness, or lack of endurance noted regarding the Veteran's 
ankle function.  X-rays were noted to reveal degenerative 
changes of the right ankle.  The examiner diagnosed the 
Veteran with degenerative joint disease of the right ankle 
after a trimalleolar fracture requiring open reduction 
internal fixation and subsequent hardware removal.

In light of the evidence, entitlement to an initial 
evaluation in excess of 20 percent disabling, on a schedular 
basis, for the Veteran's right ankle disorder is not 
warranted.  The 20 percent rating is the maximum rating 
available under Diagnostic Code 5271 for limitation of 
motion.  When a disability is assigned the maximum rating for 
loss of range of motion, application of the factors for 
functional loss is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, the Veteran may only receive 
a higher rating under a different diagnostic code or on an 
extraschedular basis.  However, there is no evidence of 
impairment of the tibia and fibula (Diagnostic Code 5262) or 
ankylosis of the ankle (Diagnostic Code 5270).  Therefore, 
these Diagnostic Codes will not be applied.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).

As to ankylosis, it is defined as the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Because in the 
present case the Veteran is able to move his right ankle 
joint - although not always with normal range of motion, by 
definition, his right ankle joint is not immobile.  In fact, 
no medical professional has stated that the Veteran has right 
ankle ankylosis.  The February 2009 VA examiner did not note 
any evidence of ankylosis.  Consequently, a higher rating on 
this basis is not warranted.  Moreover, no other diagnostic 
code pertaining to the ankle provides for a rating higher 
than 20 percent.

Accordingly, the Board finds that the evidence does not 
support an initial evaluation in excess of 20 percent 
disabling, on a schedular, for the Veteran's right ankle 
disorder under Diagnostic Code 5271.  38 C.F.R. § 4.3.  There 
is no basis to "stage" his rating for his right ankle 
disability.  Fenderson, 12 Vet. App. at 125-26.  That is, the 
evidence does not reveal that the Veteran's level of 
disability warrants an evaluation in excess of 20 percent 
disabling on a schedular basis during any period on appeal.

In light of the evidence, the Board finds that entitlement to 
a separate 10 percent disabling evaluation is warranted for 
the neurological manifestations of the Veteran's service-
connected residuals of a fracture of distal tibia and fibula 
with degenerative arthritis of the right ankle and anterior 
tarsal syndrome.  Upon examination in June 2002, the Veteran 
was noted to have weakness of the toes and decreased pinprick 
sensation of the right foot and was diagnosed with anterior 
tarsal tunnel syndrome.  As such, the Board finds that the 
neurological manifestations of the Veteran's service-
connected residuals of a fracture of distal tibia and fibula 
with degenerative arthritis of the right ankle and anterior 
tarsal syndrome most nearly approximate the criteria for an 
evaluation of 10 percent, and no higher, pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8525, effective August 
27, 2002, the date the claim of entitlement to service 
connection was received.

The Board notes that a separate evaluation for the Veteran's 
surgical scar was considered; however, a separate evaluation 
is not warranted because the Veteran's surgical scar is not 
noted to limit the range of motion of the right ankle, is not 
adhered to the underlying tissue, is not painful upon 
examination, is not unstable, and does not cover an area of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling on a schedular basis for residuals of a fracture of 
the distal tibia and fibula with degenerative arthritis of 
the right ankle and anterior tarsal syndrome is denied.

A separate 10 percent rating for the neurologic 
manifestations of residuals of a fracture of the distal tibia 
and fibula with degenerative arthritis of the right ankle and 
anterior tarsal syndrome is granted effective August 27, 
2002, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 20 percent disabling for residuals of a fracture of 
the distal tibia and fibula with degenerative arthritis of 
the right ankle and anterior tarsal syndrome on an 
extraschedular basis.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In this case, the evidence of record, as reported above, 
indicates that the Veteran could not continue working and 
gave up his practice of medicine in August 2008 due to his 
service connected right ankle disorder.  Having reviewed the 
record with these mandates in mind, the Board finds basis for 
further action.  As such, the Veteran's claim of entitlement 
to an initial evaluation in excess of 20 percent disabling 
for residuals of a fracture of the distal tibia and fibula 
with degenerative arthritis of the right ankle and anterior 
tarsal syndrome on an extraschedular basis must be remanded 
for referral to the Chief Benefits Director or the Director, 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate 'claim' for benefits, but rather, can be part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has submitted evidence 
that he is unemployable due to his service-connected 
disabilities.  See February 2009 VA C&P Examination Report.  
Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.

First, the AOJ should send the VCAA notice letter for his 
TDIU claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of 
the disability rating and effective date elements of a claim, 
keeping in mind that a TDIU claim is a type of claim for a 
higher disability rating.

Second, the Board is referring the TDIU and increased rating 
issues on appeal to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities: 
residuals of fracture of the distal tibia an fibula with 
degenerative arthritis of the right ankle and anterior tarsal 
syndrome, rated as 20 percent disabling; a separate 10 
percent disabling evaluation for the neurological 
manifestations of residuals of fracture of the distal tibia 
an fibula with degenerative arthritis of the right ankle and 
anterior tarsal syndrome; degenerative disc disease of the 
lumbar spine, rated as 10 percent disabling; right hip 
sprain, rated as 10 percent disabling; and right knee sprain, 
rated as 10 percent disabling.  His combined service-
connected disability rating is 50 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).  Thus, he does not satisfy the 
threshold minimum percentage rating requirements of 38 C.F.R. 
§ 4.16(a) for a TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Concerning this, there is some competent evidence of record 
that the Veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, such that a referral of the TDIU claim for 
extraschedular consideration is appropriate under 38 C.F.R. § 
4.16(b).  

The Board emphasizes entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extraschedular rating under 38 C.F.R. § 
3.321(b)(1), as discussed above, is based on the fact that 
the schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular Veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96. In this case, both 
regulations should be addressed on remand, since both have 
been reasonably raised by the evidence of record.

As noted above, the Board cannot assign an extraschedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an 
extraschedular evaluation is not warranted does the Board 
have jurisdiction to decide the claim on the merits.

In conclusion, the Board refers the Veteran's TDIU and 
increased rating claims to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for an extra- 
schedular evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extraschedular 
basis.  This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.

2.  Submit the TDIU and increased rating 
issues to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an extraschedular 
evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).  An 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), is based on the fact that 
the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a 
particular Veteran is rendered unable to 
secure or follow a substantially gainful 
occupation by reason of his or her 
service-connected disabilities.  See 
VAOPGCPREC 6-96.  The extraschedular 
evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  All 
of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.

3.  Then readjudicate the claims for a 
higher initial evaluation and TDIU on an 
extraschedular basis, in light of the 
additional evidence obtained.  If these 
claims are not granted send the Veteran 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


